Case 1:18-cv-03241-CBA-TAM Document 47 Filed 06/08/21 Page 1 of 2 PageID #: 279




                                                            26 Broadway, New York, NY 10004
  Thomas A. Kissane                                         Main: 212 344-5400 Fax: 212 344-7677
  Partner                                                   schlamstone.com
  212 612-1213
  tkissane@schlamstone.com


  June 8, 2021


  BY ECF FILING
  Hon. Taryn A. Merkl
  United States Magistrate Judge
  Eastern District of New York
  United States Courthouse
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Peter Martin v. City of New York, et al., 18-cv-3241 (CBA) (SJB)

  Dear Judge Merkl:

  We represent Plaintiff in the above-referenced section 1983 action, and write to
  respectfully request the Court’s assistance in addressing a scheduling matter raised by a
  delay in production by defendants, and our inability reach defendants’ counsel after
  multiple attempts. As set forth below, Plaintiff requests that the Court direct
  Defendants to produce their expert report, which defense counsel agreed to provide by
  June 3 and on which basis the remaining expert discovery schedule was set.
  By order dated April 3, 2021, Magistrate Judge Bulsara had directed that expert
  depositions be completed by June 25, 2021. We had initially sought May 14, 2021, as
  the deadline for completing expert depositions, based on our concerns about
  defendants’ delay in retaining an expert after an unsuccessful January 2021 mediation.
  See Dkt. 45. Judge Bulsara granted defendants’ requested date of May 28, 2021, by
  order dated March 18, and we were then obliged to request an extension to
  accommodate our expert’s schedule, Dkt. 46, which the Court granted by the April 3
  order.
  In setting a schedule for completion of expert depositions by June 25, we advised
  defendants’ counsel that we would require his expert’s report at least two weeks in
  advance of her deposition. Because Judge Bulsara’s April 3 order did not require
  production of defendants’ expert report until June 11, we asked to schedule her
  deposition for June 25. We also offered to schedule it on an earlier date to be agreed
  upon, provided he confirm that the report would be produced a corresponding number
  of days in advance of June 11. By email dated April 29, counsel represented that we
  would have the report by June 3, and we proceeded to schedule the deposition of
  defendants’ expert for June 18, and the deposition of our own expert for June 22.
  Defendants’ representation regarding production of the report by June 3 was critical to
  the fixing of both of these dates, so that there would be sufficient time to digest the
  report of defendants’ expert before deposing her or producing our own expert for
  deposition.
Case 1:18-cv-03241-CBA-TAM Document 47 Filed 06/08/21 Page 2 of 2 PageID #: 280




  Hon. Taryn A. Merkl
  United States Magistrate Judge
  Eastern District of New York
  June 8, 2021
  Page 2 of 2 Pages

  As of this filing, we have not received the report of defendants’ expert that was to be
  provided by June 3, and have not been able to reach defendants’ counsel. I sent him an
  email on Sunday, June 6 and two yesterday (collected at attachment A), and left him
  several voicemails yesterday, asking urgently after this matter and urging him to call me
  whenever he got my message, regardless of the hour.
  Defendants’ counsel had previously advised that he had a trial commencing June 7, and I
  learned today that the New York City Law Department has experienced a disruption in
  its computer service. While this does not explain counsel’s failure to provide the report
  last week as agreed or contact me concerning the missed deadline, it may well explain
  his failure to respond to my emails.
  Regardless of the reason for defense counsel’s lack of communication, the fact that
  defendants have not produced their expert report prejudices our ability to adequately
  prepare for the upcoming expert depositions. In an effort to preserve the present dates,
  I respectfully request that defendants’ counsel be directed to provide me with a copy of
  his expert’s report via email by close of business tomorrow, Wednesday June 9. We
  reserve the right to seek other relief in the event the report is not produced or we are
  otherwise prejudiced.


                                                   Respectfully submitted,




                                                   Thomas A. Kissane
  cc: Matthew McQueen, Esq. (via  )
